UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 00-7105



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


RANDOLPH CROCKER, JR., a/k/a Tiny,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Norfolk. Raymond A. Jackson, District Judge.
(CR-95-52-2, CA-97-322-2)


Submitted:   December 14, 2000         Decided:     December 21, 2000


Before WIDENER, WILKINS, and TRAXLER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Randolph Crocker, Jr., Appellant Pro Se. William David Muhr, OFFICE
OF THE UNITED STATES ATTORNEY, Norfolk, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Randolph Crocker, Jr., appeals the district court’s order

denying his motion for reconsideration under Fed. R. Civ. P. 60(b).

We have reviewed the record and the district court’s opinion and

find no reversible error.   Accordingly, we affirm on the reasoning

of the district court.   United States v. Crocker, Nos. CR-95-52-2;

CA-97-322-2 (E.D. Va. June 15, 2000). We grant Crocker’s motion to

supplement his informal brief.   We dispense with oral argument be-

cause the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.




                                                          AFFIRMED




                                 2